DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 1 and 20, the claim limitation “coupling portion” in lines 8, 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Regarding claim 15, the claim limitation “alternating device” in line 2, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “coupling portion at an upper side of the lower surface of the tub,” in line 2. The phrase coupling portion at an upper side of the lower surface of the tub is ambiguous because the coupling portion position is relative and since the coupling portion is part of the sump extension (Specification Fig. 3), it is unclear if the Applicant considers the sump as part of the lower surface of the tub, overall rendering the exact position of the coupling portion unclear.
Claims 4-15 are rejected as containing the same indefiniteness issues as above in base claim 3 from which these depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US20160316992A1).
Regarding claims 1-4 and 15 via Fig. 1 and  annotated Fig. 3, Lee et al. teaches a dishwasher (1) with a main body (10) (Fig. 1) that includes a tub (30), upper and lower baskets (12a, b) to accommodate dishes [0067], fixed nozzle (340) to spray washing water [0067], a sump (50) to store water positioned at the center of the bottom surface of the  tub,  a circulation pump (51) to pump the sump water [0140], a coupling portion extending into the tub, and a tubular connector provided to connect the circulation pump (51) to the fixed nozzle (340) to transfer the water from the circulation pump to the fixed nozzle (340), with a first end connected to the circulation pump, and a second end fluidly connected to the coupling portion the fixed nozzle (340);
the sump comprising a reservoir provided to store water and a sump housing provided to form the reservoir, wherein the sump housing comprises a sump extension provided to extend outward from an upper portion of the reservoir, and the coupling portion extends upward from the sump extension;
the connector includes a first region coupled to the coupling portion at an upper side of the lower surface of the tub, a second region connected to the circulation pump (51), a third region arranged between the first region and the second region, a first/second body portions in the first/second regions extend in a first/second perpendicular directions (thick arrows) 28Docket No.: 2494.1763, a third body portion in third region bent from the second direction to the first direction, wherein the connector comprises an inner curved surface formed inside the first body portion and the third body portion, and provided to be bent from the second direction to the first direction;
the coupling portion includes a hollow coupling tube (between regions A and B) formed in and extending up from the sump extension, the first region fitted into the hollow part of the coupling tube (in region B);

    PNG
    media_image1.png
    816
    1034
    media_image1.png
    Greyscale
a distribution valve assembly (200) (alternating device) configured to distribute water pumped by the circulation pump 51, wherein the second region is directly coupled to the alternating device [0077].










Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US20160316992A1).
Regarding claims 16-18, as detailed above, Lee et al. teaches a dishwasher (1) with a main body (10) (Fig. 1) that includes a tub (30), upper and lower baskets (12a, b) to accommodate dishes [0067], fixed nozzle 340 to spray washing water [0067], a sump (50) to store water positioned at the center of the bottom surface of the  tub,  to receive the water sprayed to wash the dishes, a circulation pump (51) to circulate water from the sump [0140], and a tubular connector provided to connect the circulation pump (51) to the fixed nozzle (340) to transfer the water from the circulation pump to the fixed nozzle (340), a first end connected outside the tub to the circulation pump 51, and a second end bent from the first end and connected inside the tub (Sump is positioned at the bottom surface of the  tub) and fluidly connected to the the fixed nozzle (340) (injector)( annotated Fig. 3); wherein the sump comprises a reservoir provided to store water and a sump housing provided to form the reservoir, wherein the sump housing comprises ( annotated Fig. 3)
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US20160316992A1).
Regarding claim 20, in addition to limitations taught in claims 1 and 16, Lee further teaches a filter installed above the sump 50 to collect the scraps [0141], , wherein the coupling portion would then be located between the filter and the lower surface of the tub (annotated Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20160316992A1) in view of Alnor NPL. 
Regarding claims 5, Lee et al. teaches dishwasher detailed above. 
Lee et al. does not explicitly teach that the connector comprises a first sealing portion in contact with an inner circumferential surface of the coupling tube to seal the connector and the coupling portion, wherein the first sealing portion is provided to extend radially outward from the first body portion. 

    PNG
    media_image2.png
    263
    557
    media_image2.png
    Greyscale
In the analogous art of pressed bent fittings with seals, Alnor NPL teaches a bent connector comprising end sealing portions that are designed to be in contact with an inner circumferential surface of a coupling tube to seal the connector, wherein the first sealing portion is provided to extend radially outward from the first body portion (Annotated Fig. Alnor NPL bent connector BPL -90). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to, modify the connector of Lee et al with the bent connector that has a radially extending seal as taught by Alnor NPL so that the first sealing portion in contact with the inner circumferential surface of the coupling tube to seal the connector and the coupling portion with the benefit of providing a good water tight seal. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable Lee et al. (US20160316992A1) in view of Park et al. (US20140076369A1).
Regarding claims 6 and 7, Lee et al. teaches dishwasher detailed above. 
Lee et al. does not explicitly teach that the coupling tube comprises an annular flange extending from an inner circumferential surface of the coupling tube to the center of the coupling tube and comprising an annular insertion groove provided to be concave downward, wherein the first region further comprises an insertion portion inserted into the insertion groove in a vertical direction and wherein the flange extends from a lower end of the inner circumferential surface of the coupling tube toward the center of the coupling tube, and a diameter of the inner circumferential surface of the coupling tube is greater than a diameter of an inner circumferential end of the flange.
In the analogous art of dishwashers, Park et al. teaches a rack coupling unit 423 (place coupling tube here, see annotated Fig. 10a), a sealing unit 456 (first sealing portion) as part of a removable pipe coupling unit 45 (Fig. 10b) provided at the inner circumference of the removable pipe 51 (connector) [0133-0134], to seal the removable pipe 51 and the rack coupling unit 423, sealing unit 456 extending radially outward from the first body portion, the coupling unit flange 453 (annular flange) extending from an inner circumferential surface of the rack coupling unit 423 (annotated Fig 10b) to the center and comprising an flange location groove (annular insertion groove) [0011] concavely bent towards the fixing body through hole [0011] wherein the first region further comprise protrusions 459 (insertion portion) inserted into the insertion groove in a vertical direction (annotated Fig 10 b) [0135-0137], the flange extends from a lower end of the inner circumferential surface of the coupling tube toward the center of the coupling tube, and a diameter of the inner circumferential surface of the coupling tube is greater than a diameter of an inner circumferential end of the flange (annotated Fig. 10a).  

    PNG
    media_image3.png
    524
    707
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    561
    744
    media_image4.png
    Greyscale
It would have been obvious to one of ordinary skill in the art at the time of effective filing to, incorporate the sealing arrangement (between rack coupling unit and removal pipe) as taught by Park et al. into dishwasher so as to similarly seal the coupling tube and the connector, with the benefit of providing good seal while minimizing leakages of wash water even when the centers of individual pipe and seal segments are necessarily aligned with each other [0137] and incorporate the annular flange, insertion grove and protrusions (459) of Park et al  into the dishwasher so as to similarly seal the coupling tube with the benefit of  enabling easy coupling between the connector and the coupling tube [0137].

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 8, the closest prior art Lee et al. (US20160316992A1) neither teaches nor fairly suggests that an intermediate member is arranged between the injector and the coupling tube to guide coupling between the injector and the coupling portion, wherein the injector comprises an inlet provided 
Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 19, the closest prior art Lee et al. (US20160316992A1) neither teaches nor fairly suggests that the injector is inserted into the first region, and a cross section of the inside of the first region in a vertical direction gradually increases downward from a portion adjacent to a lower end of the injector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711



/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711